DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. US 2018/0035108 A1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 

Considering claim 1, an image sensor (image sensor 100, fig.1) comprising:
a) a pixel array configured to generate a plurality of analog pixel signals in response to     incident light (an image sensor includes a pixel array and analog-to-digital converter having a first converter to convert an analog signal into digital signal; Abstract and at least paragraphs 0005 and 21 );

b) a test pattern generator configured to generate a test pattern (test pattern (TP) generator 181, Figs. 1 and 4A; para. 0058); 

or to convert the test pattern into a second plurality digital signals based on a selection signal (The ADC 140 may include a plurality of column counters … and, converts the sampling signals…into a digital signal; para. 0027 as well as paragraphs 23, 21; column decoder 160; Fig.; paragraphs 29-30 and 49; Figs. 5A-5B; paragraphs 0072 and 103).  

d) wherein the image sensor is configured to generate a test result pattern based on the second plurality of digital signals or image data based on the first plurality of digital signals (the image sensor 100, Fig. 1, outputs a test result of the counter through a test terminal; see, at least, paragraphs 0005-7, 31 and 37 and claims 1-2, 8, 16 and 18-20). 

As to claim 2, the image sensor of claim 1, further comprising: a comparison logic configured to compare the test result pattern with the test pattern and to generate a determination signal (comparator logic 142 within the ADC 140; Fig.2; paragraphs 34-35 and 42-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being obvious over Chae et al. US 2018/0035108 A1 in view of Kim, US 2018/0324416 A1.
Regarding claim 3, the image sensor of claim 2, wherein each of the plurality of column driving circuits includes: a comparator configured to compare one of the plurality of analog pixel signals with a ramp signal to generate a comparison signal. Chae discloses that the ADC includes a comparator and a counter.  The comparator compares analog image signals corresponding to columns of the pixels with a ramp signal; para. [0004]. Chae does not disclose a multiplexer configured to output the test pattern or the comparison signal in response to the selection signal; and a counter configured to  generate one of the first plurality of digital signals or the second plurality of digital signals based on an output of the multiplexer. Kim teaches a reset logic 355 comprising memory 353, multiplexers (MUX1 and MUX2, fig.9; see para. 0106-109), CNT circuit 344, test circuit 380, and column decoder 360, Fig.9.  It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Chae, such being typical considerations of the skilled artisan, by incorporating the reset logic as taught by Kim, in order to easily select either the test pattern or the signal output from the comparison process in response to an input or a selection signal. 

As to claim 6, see the rejection of claim 3 above.


Allowable Subject Matter
Claims 9-14 are allowed. 
Claims 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “wherein the image sensor is configured to convert the test pattern into the second plurality digital signals using a first number of the plurality of column driving circuits in a first test mode and to covert the test pattern into  
wherein the image sensor is configured to convert the test pattern into the second plurality digital signals using a first number of the plurality of column driving circuits in a first test mode and to covert the test pattern into the second plurality digital signals using a second number of the plurality of column driving circuits in a second test mode, as in claim 7; and, 
wherein the image sensor is configured to convert the test pattern into the second plurality digital signals using a first number of the plurality of column driving circuits in a first test mode and to covert the test pattern into the second plurality digital signals using a second number of the plurality of column driving circuits in a second test mode, and wherein the first number is different from the second number, as in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
June 22, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422